FILED
                              NOT FOR PUBLICATION                           SEP 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


PANTALEON CASTRO,                                 No.   14-71835

               Petitioner,                        Agency No. A070-934-236

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Pantaleon Castro, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s order denying his motion to reopen removal proceedings. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Lin v. Holder, 588 F.3d 981, 984 (9th Cir. 2009).

We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Castro’s motion to reopen

as untimely, where the motion was filed more than sixteen years after his final

order of removal, see 8 C.F.R. § 1003.23(b)(1), he has not demonstrated that he

warrants equitable tolling of the filing deadline, see Avagyan v. Holder, 646 F.3d
672, 679 (9th Cir. 2011) (equitable tolling is available to an alien who is prevented

from filing a motion to reopen due to deception, fraud, or error, as long as the alien

exercises due diligence in discovering such circumstances), and he failed to present

sufficient evidence of changed country conditions in Guatemala to qualify for the

regulatory exception to the filing deadline, see 8 C.F.R. § 1003.23(b)(4)(i).

      We reject Castro’s contention that the agency ignored his arguments. See

Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (the agency must “merely

. . . announce its decision in terms sufficient to enable a reviewing court to perceive

that it has heard and thought and not merely reacted” (citation and quotation marks

omitted)); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

prejudice to prevail on a due process claim).

      To the extent Castro challenges the agency’s decision not to invoke its sua

sponte authority to reopen, we lack jurisdiction to review that contention. See


                                           2                                    14-71835
Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011); cf. Bonilla v.

Lynch, No. 12-73853, 2016 WL 3741866, at *10 (9th Cir. July 12, 2016).

      Castro contends he qualifies for prosecutorial discretion, but we lack

jurisdiction to consider this contention. See Vilchiz-Soto v. Holder, 688 F.3d 642,

644 (9th Cir. 2012) (order).

      In light of our disposition, we do not reach Castro’s remaining contentions.

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                          3                                    14-71835